
	
		II
		110th CONGRESS
		1st Session
		S. 2480
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mrs. Clinton (for
			 herself and Mr. Harkin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the Secretary of Health and Human Services to
		  publically disclose the identity of long-term care facilities listed under the
		  Special Focus Facility Program of the Centers for Medicare & Medicaid
		  Services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nursing Home Quality and
			 Transparency Act.
		2.FindingsCongress makes the following
			 findings:
			(1)America's population is rapidly aging. The
			 population most likely to need long-term care, those 85 years of age and older,
			 is projected to increase from 5,000,000 in 2006 to 21,000,000 by 2050.
			(2)Currently approximately 10,000,000
			 Americans have long-term care needs. Conservative estimates indicate that the
			 number of those needing care will double by 2050.
			(3)Nearly 3,000,000 Americans depend on
			 approximately 16,000 nursing homes nationwide at some point during each year to
			 provide them with care that is critical to their health and well-being.
			(4)On November 29, 2007, the Centers for
			 Medicare & Medicaid Services (referred to in this section as
			 CMS) at the Department of Health and Human Services released its
			 first ranking of poor-performing nursing homes.
			(5)This list of special focus facilities will
			 give families critical information as they are choosing nursing home care for a
			 loved one.
			(6)As of October 2007, there were 128 special
			 focus facilities identified by CMS. These nursing homes were identified because
			 they are among the poorest 5 to 10 percent in each State.
			(7)Designation as a special focus facility
			 results in twice as many inspections and monthly documentation of all
			 complaints for nursing homes on the list.
			(8)CMS data indicate that about 50 percent of
			 the nursing homes identified as special focus facilities improve their quality
			 within 24 to 30 months, while about 16 percent are terminated from
			 participation in Medicare and Medicaid.
			(9)Despite the value of disclosing this
			 information to families, CMS released the names of only 52 of the 128 poor
			 performing nursing homes.
			(10)To promote transparency and quality in
			 care, the names of all nursing homes that are designated as special focus
			 facilities should be made available to the public.
			3.Disclosure of
			 special focus facilitiesNot
			 later than 30 days after the date of enactment of this Act, and monthly
			 thereafter, the Secretary of Health and Human Services shall disclose, through
			 the use of the Internet website of the Centers for Medicare & Medicaid
			 Services, the identities of those long-term care facilities that appear on the
			 list of special focus facilities under the Special Focus Facility Program of
			 the Centers for Medicare & Medicaid Services.
		
